IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-24,502-09


EX PARTE ANTHONY EUGENE MOORE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. D-1-DC-90-103968-H IN THE 331ST DISTRICT COURT

FROM TRAVIS COUNTY



Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of burglary of a
building and sentenced to thirty-five years' imprisonment. 
	Applicant contends that he is being confined in the Travis County Jail due to a parole
revocation warrant or other parole hold but that he is being denied a parole revocation hearing and/or
notice of the result of such a hearing, violating due process. There is no information in the writ
record provided to this Court from the Board of Pardons and Paroles.
	 In these circumstances, additional facts are needed.  As we held in Ex parte Rodriguez, 334
S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. 
The trial court shall order a representative of the Board of Pardons and Paroles to file an affidavit
addressing whether a parole revocation hearing was held and whether Applicant has been provided
with notice of the Board's decision to revoke, modify, or continue his parole. The trial court shall
make appropriate findings of fact and conclusions of law regarding Applicant's claim, and the trial
court may also make any other findings of fact and conclusions of law that it deems relevant and
appropriate.
	This application will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within 30 days of this order.  A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be forwarded to this Court within 45 days of the date of this order.  Any extensions of time shall be
obtained from this Court.
 
Filed: November 20, 2013
Do not publish